Memorandum: In determining whether petitioner suffered or permitted his premises to become disorderly in violation of Alcholic Beverage Control Law § 106 (6), the issue is not merely whether an assault occurred, but rather whether the licensee took appropriate action or stood by and permitted the disorderly conduct to continue (Matter of Highway Tavern Corp. v McLaughlin, 105 AD2d 122, 140; Matter of Peanutbutter Jam v New York State Liq. Auth., 58 AD2d 703). The record does not contain substantial evidence to support the determination (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 182). (Article 78 proceeding transferred by order of Supreme Court, Erie County, NeMoyer, J.) Present — Doerr, J. P., Denman, Green, Pine and Schnepp, JJ.